
	
		IV
		House Calendar No. 195
		111th CONGRESS
		2d Session
		H. RES. 1254
		[Report No.
		  111–480]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 15, 2010
			Mr. Hastings of
			 Washington (for himself and Mr. Bishop
			 of Utah) submitted the following resolution; which was referred to
			 the Committee on Natural
			 Resources
		
		
			May 11, 2010
			Additional sponsors: Mr. Herger,
			 Mrs. Lummis, Mrs. McMorris
			 Rodgers, Mr. McClintock, Mr.
			 Culberson, Mr. Broun of
			 Georgia, Mr. Chaffetz, Mr.
			 McKeon, Mr. Walden, Mr.
			 Lamborn, Mr. Rehberg , Mr.
			 Flake, Mr. Heller, and
			 Mr. Young of Alaska
		
		
			May 11, 2010
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Directing the Secretary of the Interior to
		  transmit to the House of Representatives certain information relating to the
		  Secretary’s Treasured Landscape Initiative, potential designation of National
		  Monuments, and High Priority Land-Rationalization Efforts.
	
	
		That the Secretary of the Interior is
			 directed to transmit to the House of Representatives, not later than 14 days
			 after the date of the adoption of this resolution, copies of all Department of
			 the Interior documents, maps, records (including electronic records),
			 communications and other information dating from July 1, 2009, and later
			 referring to or relating to—
			(1)the document
			 containing Attachment 4 Prospective Conservation Designation: National
			 Monument Designations under the Antiquities Act and marked
			 Internal Draft—NOT FOR RELEASE, including that document in full,
			 all attachments in full, and all iterations of that document, and related
			 similar documents; and
			(2)the Secretary’s
			 Treasured Landscape Initiative, potential designation of National Monuments,
			 and High Priority Land-Rationalization Efforts, including any list of
			 participants in, attendees at, or invitees to meetings thereon, and any related
			 memoranda, notes, and other work products.
			
	
		May 11, 2010
		Referred to the House Calendar and ordered to be
		  printed
	
